DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers (US2013/0068969).
Childers discloses a lighting device and method comprising  a reflector housing (Figures 1, 4, 5), a compound elliptic cylindrical reflector comprising first and second elliptic reflectors (480, 490; Figures 4, 5), cusped edges (486, 488; Figures 4, 5), a light source (410, 420) mounted to reflector housing (Figure 4) and positioned at a second focus (482) of the first elliptic reflector wherein radiation emitted from light source is focused by reflector on to a co-located focus (460) of the first and second elliptic reflector (claim 1, optical path Figure 4), cusped edges (486, 488 extend along a length of reflectors (Figures 4, 5), one co-located focus (460), wherein first and second reflectors are coincideng as cusped edges (486, 488; Figures 4, 5), one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 17, 2021						Primary Examiner, Art Unit 3761